    

Case 4:18-cv-01924-MWB-CK Document 50 Filed 04/04/19 Page 1of 3

Rak prith Dehroer)_
Ep tt IPH-S5BE6
. BLAS Cary. SAL system —

 
 

 

 
  

ED = an

~~ — fet re ce ee een es

op wh pelea. 5 Welsh, Bedine, <lelie c oF. Cou hl,
| aided. spats. picdtict Lourd -

. - ww) eA. bt. NALLY. Fedzeal. blae 2 4 U-S- _ Leet house.
a 825 north Wash agile. Avene |
. pe 2 BOX JIVE _ _

SCRA tN,. Ph. [$521 19

_LRE z.. Sohnsen) ve Pepnsylrar’.. peparbnars ot

fol 924- mwB- —-3 Va oo
{else

  

- EPO) PA /45 33-439 Fo

 

26 DAT. .

 

   

   

 

 

 

IWddle. protect of Pepnsyl Yan A

 
 

 
 
 

    

ALOIS At ad, GihL pecpKerw- 10D 6 WIIG Cv

 

 

 
 

 

7 - _ AM. Wiihnk +o. fw Peer. yeu of. my chang
. OF. pPadress, 1 pleAbe. . NODS fhe. Tess ed
. PRE ES.. Muy Led) Lae 3

 

 
  
    

—_  Radanies. SHhnens oe

    

 

 
Case 4:18-cv-01924-MWB-CK Document 50 Filed 04/04/19 Page 2 of 3

| Ben ks Ceenty TAL Syclem
PE 7 Locnty. Welhare Roe 5

leesport, PA (9533-929: 7 oe .

 

 

 

 

 

he Say has a nen maior, sybleon 2
baw + fore NS SN aylies to Leal. uArl,.
ae Bul Je been) fhe. kale aicke ts at Aeleleess
a oe ne ce Ws. CL ln ee ct ee ee eee pe ee os wee es

a falas — fants. thd #. [Pen 55 bb
eee ype Bx Box B47. ene . -
| phoenix, mb. ANB). oe

ant yo. —— posse to. rd ‘Hlathine
oe Akd (Ne. A Poca pn. he Capen.

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:18-cv-01924-MWB- ) Filec
c\ 924-MWB-CK Document 50 Filed 04/04/19 Page 3 of 3

BCPHL I 74> = SSE
HOUSING UNIT_E_#f 7 ,
BERKS COUNTY JAIL SYSTEM

1287 COUNTY WELFARE RD
LEESPORT, PA 19533-9397

 

 

 

pepoi-i 14g, Lie!
SABC AIBA,

  

PARRIS EARLS Fy Lo.

   

(2 APR2OIS PHA .

me -Paten 3- Walsh, Aedting elepK of Court

uated aittes Drsitict
Mt bdle DPrsfrict aot Peas yluan mM
WrlLam J, N2Aler pedepAl. ~olb4 5
U- S: Ceul4Aoud S& |
225 ekth wAShMeten AvewUe
P.O» COX HUE ay |
yf yeu egy
A19501- 7B
